                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PARIS LAVAR GANTZ,                                                 CIVIL ACTION
          Petitioner,

       V.

PA DOC Secretary, et al.,                                                                    F·ILED
            Respondents.                                           No. 19-1063
                                                                                             J,~,N 2 ~ 2020
                                             ORDER                                         KATE BAAKMAN, Clerk
                                                                                      Sy_ _ _oer,. Clerk
J. CURTIS JOYNER, J.

              AND NOW, this     c;Qf   day

                                                               orpus, together with the response

thereto, and after review of the Report and Recommendation of United States Magistrate Judge

Linda K. Caracappa, IT IS ORDERED that:

              1.     The Report and Recommendation is APPROVED and ADOPTED.

              2.     The petition for Writ of Habeas Corpus is DISMISSED with prejudice.

              3.     There is no probable cause to issue a certificate of appealability.

              4.     The Clerk of the Court shall mark this case closed for statistical purposes.



                                                    BY THE COURT:
